DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2 (figure 2) in the reply filed on 11/2/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kato et al (US 20180051778).
Kato et al (US 20180051778) discloses: 
1. (Original) A multi-speed electric transmission assembly, comprising: an electric motor generator [0052]; a first shaft 3 mechanically coupled to the first electric motor generator; a first gear assembly 23 mechanically coupled to the first shaft 20i, wherein the first gear assembly 23 comprises a first planetary 
2. (Original) The multi-speed electric transmission assembly of claim 1, wherein the carrier is selectively grounded (via C2, C4, B1 or B2, C5).  
3. (Original) The multi-speed electric transmission assembly of claim 1, wherein the second gear assembly is a Ravigneaux gear assembly (at least fig. 1).  
4. (Original) The multi-speed electric transmission of claim 1, wherein the carrier 21c is the only carrier of the second gear assembly.  
5. (Original) The multi-speed electric transmission of claim 1, wherein the ring gear of the second gear assembly is a second ring gear, further comprising a first ring gear of the first gear assembly, wherein the first ring gear is coupled to a second shaft, wherein the second shaft is coupled to a sun gear of the second gear assembly (via C1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2008/0182704).
Thomas et al. (US 2008/0182704) discloses: 
1. (Original) A multi-speed electric transmission assembly, comprising: an ICE, a first shaft 28 mechanically coupled to the ICE; a first gear assembly 30 mechanically coupled to the first shaft 28, wherein the first gear assembly 30 comprises a first planetary gear assembly comprising a first gear set; a second shaft mechanically coupled to the first gear assembly and a second gear assembly (via CLT A or B), different than the first gear assembly, wherein the second gear assembly (32 constitutes the 2nd and 3rd planetary gear sets) comprises a second planet gear set and a third planet gear set; a carrier 50 coupled to each of the first planet gear set and the second planet gear set (when 70 engaged); and a ring gear 46 of the second gear assembly provides an input to an electric axle assembly.  
2. (Original) The multi-speed electric transmission assembly of claim 1, wherein the carrier is selectively grounded (via 68).  
3. (Original) The multi-speed electric transmission assembly of claim 1, wherein the second gear assembly is a Ravigneaux gear assembly (at least fig. 1).  
4. (Original) The multi-speed electric transmission of claim 1, wherein the carrier 50 is the only carrier of the second gear assembly.  
5. (Original) The multi-speed electric transmission of claim 1, wherein the ring gear of the second gear assembly is a second ring gear, further comprising a first ring gear of the first gear assembly, wherein the first ring gear is coupled to a second shaft, wherein the second shaft is coupled to a sun gear of the second gear assembly (via 62).  
Thomas et al. (US 2008/0182704) does not disclose the use of an electric motor as the prime mover.  Applicant is given Official Notice that the use of an electric motor in lieu of an internal combustion engine is old and well known and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized in Thomas et al. to reduce the emission of greenhouse gases because of burning fossil fuels.

Allowable Subject Matter
Claims 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or otherwise render obvious a system, comprising: an electric motor; a first gear assembly comprising a first shaft engaged with a first sun gear, a first planet gear set coupled to the first sun gear, a first planet carrier coupled to each of the first planet gear set and a housing of the electric motor, and a first ring gear coupled to the first planet gear; a second gear assembly comprises a second shaft coupled to the first ring gear and a second sun gear, a second planet gear set coupled to the second sun gear and a second planet carrier, a third planet gear set coupled to the second planet carrier and a second ring gear; and an electric axle assembly comprising a third gear assembly comprising a first gear and a second gear coupled to an axle, wherein a first gear of the third gear assembly is coupled to and receives an output of the second ring gear, as claimed in claim 6.
Furthermore, the prior art of record does not disclose or otherwise render obvious an electric axle system comprising an electric motor; a first gear assembly comprising a first shaft engaged with a first sun gear, a first planet gear set coupled to the first sun gear, a first planet carrier coupled to each of the first planet gear set and a housing of the electric motor, and a first ring gear coupled to the first planet gear; a second gear assembly comprises a second shaft coupled to the first ring gear and a second sun gear, a third shaft concentric with the second shaft, a second planet gear set coupled to the second sun .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLBY M HANSEN/Primary Examiner, Art Unit 3655